Title: To Thomas Jefferson from Scipion Bexon, 13 December 1807
From: Bexon, Scipion
To: Jefferson, Thomas


                        
                            Monsieur le Président,
                            Paris, le 13 décembre 1807.
                        
                        Les principes de la morale universelle, les règles fondamentales des Sociétés, sur lesquels les Codes de
                            toutes les Nations policées, doivent être fondés, sont les mêmes pour tous les Peuples civilisés; et les lois relatives
                            aux situations, aux caractères et aux moeurs particulières de quelques Etats, ne présentent pas des différences assés
                            essentielles, pour que ce qui peut être juste, utile et bon, dans un des Etats de l’Europe, ne puisse l’être encore dans
                            un autre.
                        C’est, Monsieur, ce que justifie la Sagesse De la Législation des Etats-unis, et des institutions qui y
                            honorent l’humanité.
                        Aussi, Monsieur, en vous priant d’agréer l’hommage d’un ouvrage important, et que je crois digne de votre
                            attention, c’est moins vous offrir un travail qui puisse concourir aux vues bienfaisantes du Gouvernement que vous
                            présidés, qu’un Livre où vous verrés que j’ai cherché à appeler l’attention publique Su plusieurs des institutions et des
                            lois dont cette Nation célèbre offre le modèle et l’exemple.
                        J’ai l’honneur d’être, avec un profond Respect, Monsieur le Président, Votre très humble et très obéissant
                            Serviteur
                        
                            
                                [Scipion] Bexon
                            
                            Rue de braque, No. 4, au marvir.
                        
                    